DETAILED ACTION
This action is responsive to the application No.15/764,419 filed on 03/29/2018.  Claims previously objected to or allowed are rejected herein. The oversight of the applicability of the references to those claims is regretted. An action on the merits follows.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11, 12, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita et al (US 2014/0054662 A1; hereinafter ‘Yanagita’).
Regarding independent claim 1, Yanagita’s Fig. 15 (related to disclosure) discloses an image sensor (FIG. 15, item 64) comprising:
a semiconductor substrate (12, [0136]) having a photoelectric conversion unit (photoelectric converter 40 including the surface of combination of elements 22/23/24 receive the angle incident light go through on-chip lens 28, Fig. 15, [0059]) that receives (receive the angle incident light go through on-chip lens 28) light passed through a microlens (28, [0057]) and generates an electric charge ([0059] i.e. photoelectric converter signal charge); and
a light shielding unit (25/63, [0074 and 0174]) that blocks a part (see Fig. 15) of the light that enters the semiconductor substrate (12), the light shielding unit (25) having an opening (Fig. 15 show the opening between the light blocking film 25), wherein:
at least a part (portion/region of 22/23/24, see Fig. 15) of the photoelectric conversion unit (22/23/24) is formed passing through the opening (see Fig. 15); and 
at least a part (portion/region of 22/23/24, see Fig. 15) of the photoelectric conversion unit (22/23/24) passing through the opening (see Fig. 15) has a plurality of light receiving surfaces that are provided in the microlens side of the light shielding unit along a direction of an optical axis of the microlens (see in light specification figure 3 of application shown the top and side surface of  part of 1a of light receiving unit PD:1 is located in between microlen 462 and part of the light shielding film 452 on the bottom surface of the optical path region 400 (It is only between them at an angle in the applicant specification)). Therefore, at the angle would been reasonable broadest interpretation), see figure 15/21 of reference Yanagita (Note: it appears that the reference meets the plurality of light receiving surfaces receiving the light passed through the microlens, and the plurality of light receiving surfaces being between the microlens and the light shielding unit).

    PNG
    media_image1.png
    379
    392
    media_image1.png
    Greyscale



Regarding claim 7. Yanagita et al discloses all the limitations of the image sensor according to claim 1 above.
Yanagita et al further discloses wherein: the semiconductor substrate (FIG. 15, item 12) has a waveguide (FIG. 15, item 26) between the microlens (FIG. 15, item 28) and the light shielding unit (FIG. 15, item 25) to cause light passed through the microlens (FIG. 15, item 28) to enter the

Regarding claim 8. Yanagita et al discloses all the limitations of the image sensor according to claim 7 above.
Yanagita et al further discloses wherein: the waveguide (FIG. 15, item 26) causes light passed through the microlens (FIG. 15, item 28) and blocked by the light shielding unit (FIG. 15, item 25) to enter the photoelectric conversion unit (FIG. 15, item 40).  

Regarding claim 9. Yanagita et al discloses all the limitations of the image sensor according to claim 7 above.
Yanagita et al further discloses wherein the light shielding unit (FIG. 15, item 25) has an opening (FIG. 15, space between item 25), and the waveguide (FIG. 15, item 26) is provided between the microlens (FIG. 15, item 28) and the opening (FIG. 15, space between item 25).

Regarding claim 11. Yanagita et al discloses all the limitations of the image sensor according to claim 1 above.
Yanagita et al further discloses further comprising: an accumulation unit (FIG 15, item 30) that accumulates the electric charge generated by the photoelectric conversion unit (FIG. 15, item 40) ([0037], i.e. by setting the potential between the photodiode and floating diffusion to be higher than the potential between the adjacent photodiode and floating diffusion at the time of charge accumulation, the overflowing electron can be transferred to a temporary floating diffusion); and -3-Application No. 15/764,419 
a transfer unit (FIG. 15, item Tr1) that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit (FIG. 15, item 30), wherein the photoelectric conversion unit (FIG. 15, item 40), the transfer unit (FIG. 15, item Tr1), and the accumulation unit (FIG. 15, item 30) are provided along a direction of an optical axis of the microlens (FIG. 15, item 28).

Regarding claim 12.  Yanagita et al discloses all the limitations of the image sensor according to claim 11 above.
Yanagita et al further discloses wherein: the transfer unit (FIG. 15, item Tr1) has a transfer path (FIG. 6) that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit ([0037], i.e. by setting the potential between the photodiode and floating diffusion to be higher than the potential between the adjacent photodiode and floating diffusion at the time of charge accumulation, the overflowing electron can be transferred to a temporary floating diffusion);.

Regarding claim 17. Yanagita et al discloses all the limitations of the image sensor according to claim 11 above.
Yanagita et al further discloses wherein: the transfer unit (FIG. 15, item Tr1) is provided between the photoelectric conversion unit (FIG. 15, item 40) and the accumulation unit (FIG. 15, item 30) along the direction of the optical axis of the microlens (FIG. 15, item 28).

Regarding claim 18.  Yanagita et al discloses all the limitations of the image sensor according to claim 11 above.
Yanagita et al further discloses wherein: the photoelectric conversion unit (FIG. 15, item 40), the transfer unit (FIG. 15, item Tr1), and the accumulation unit (FIG. 15, item 30) are provided in the order of the photoelectric conversion unit (FIG. 15, item 40), the transfer unit (FIG. 15, item Tr1), and the accumulation unit (FIG. 15, item 30) along the direction of the optical axis of the microlens (FIG. 15, item 28).

Regarding claim 19. Yanagita et al discloses all the limitations of the image sensor according to claim 11 above.
Yanagita et al further discloses wherein: the photoelectric conversion unit (FIG. 15, item 40), the transfer unit (FIG. 15, item Tr1), and the accumulation unit (FIG. 15, item 30) are provided on the optical axis of the microlens (FIG. 15, item 28).

Regarding claim 21. Yanagati et al discloses an image sensor comprising: a semiconductor substrate (FIG. 15, item 12) having a light receiving unit (FIG. 15, item 40) that receives light passed through a microlens (FIG. 15, item 30); and 
a light shielding unit (FIG. 15, item 25) that blocks a part of the light that enters the semiconductor substrate (FIG. 15, item 12), the light shielding unit (FIG. 15, item 25) having an opening (FIG. 15, space between item 25), wherein: 
at least a part of the light receiving unit is formed (FIG. 15, middle part of item 40) passing through the opening (FIG. 15, space between item 25); 
at least a part of the light receiving unit (FIG. 15, top part of item 40) passing through the opening (FIG. 15, space between item 25) has a plurality of light receiving surfaces that receives the light passed through the microlens (FIG. 15, item 28), the plurality of light receiving surfaces  being between the microlens (FIG. 15, item 28) and the light shielding unit (FIG. 15, item 25); 
the light shielding unit (FIG. 15, item 25) has a first portion (FIG. 15, bottom portion of item 25) that is immediately adjacent to the part of the light receiving unit that is formed (FIG. 15, middle part of item 40) passing through the opening (FIG. 15, space between item 25) and a second portion (FIG. 15, top portion of item 25) that is further away from the part of the light receiving unit that is formed (FIG. 15, middle part of item 40) passing through the opening (FIG. 15, space between item 25) than the first portion (FIG. 15, bottom portion of item 25) is; and 
along an optical axis of the microlens, (FIG. 15, item 28)  the part of the light receiving unit (FIG. 15, top part of item 40) that is formed passing through the opening (FIG. 15, space between item 25) is closer to the microlens (FIG. 15, item 40) than the first portion (FIG. 15, bottom portion of item 25) is.

Claims 1-2, 4-9, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita (US 2014/0054662 A1; hereinafter ‘Yanagita’).
Regarding independent claim 1, Yanagita’s Fig. 21 (related to disclosure) discloses an image sensor comprising:
a semiconductor substrate (12, [0161]) having a photoelectric conversion unit (photoelectric converter 40 including the surface of combination of elements 22/23/24 receive the angle incident light go through on-chip lens 28, Fig. 21, [0059]) that receives (receive the angle incident light go through on-chip lens 28) light passed through a microlens (28, [0057]) and generates an electric charge ([0059] i.e. photoelectric converter signal charge); and
a light shielding unit (25/71, [0074 and 0174]) that blocks a part (see Fig. 21) of the light that enters the semiconductor substrate (12), the light shielding unit (25) having an opening (Fig. 21 show the opening between the light blocking film 25), wherein:
at least a part (portion/region of 22/23/24, see Fig. 21) of the photoelectric conversion unit (22/23/24) is formed passing through the opening (see Fig. 21); and 
at least a part (portion/region of 22/23/24, see Fig. 21) of the photoelectric conversion unit (22/23/24) passing through the opening (see Fig. 21) has a plurality of light receiving surfaces that are provided in the microlens side of the light shielding unit along a direction of an optical axis of the microlens (see in light specification figure 3 of application shown the top and side surface of  part of 1a of light receiving unit PD:1 is located in between microlen 462 and part of the light shielding film 452 on the bottom surface of the optical path region 400 (It is only between them at an angle in the applicant specification)). Therefore, at the angle would been reasonable broadest interpretation), see figure 21 of reference Yanagita (Note: it appears that the reference meets the plurality of light receiving surfaces receiving the light passed through the microlens, and the plurality of light receiving surfaces being between the microlens and the light shielding unit).

    PNG
    media_image1.png
    379
    392
    media_image1.png
    Greyscale


Regarding claim 2, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the photoelectric conversion unit has the plurality of light receiving surfaces (i.e., top, and left/right surface of 22/23/24, see Fig. 21) which receive light entering from a direction (see Fig. 21) that intersects an optical axis (i.e., a line passing through the center of curvature of a lens 28 or spherical mirror and parallel to the axis of symmetry, see Fig. 21) of the microlens (28).

Regarding claim 4, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 1, wherein: 
the photoelectric conversion unit has the plurality of light receiving surfaces (the surfaces of light receiving unit receive the angle incident light enter to the top and side surface of light receiving unit, see examiner mark-up Fig. 2 above, see rejection of claim 1 above) receives light on a light entering side (if the layers of light receiving unit along the device are transparent, then light would enter the sides of light receiving unit, see Fig. 21) in comparison with the light shielding unit (25).
Regarding claim 5, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 4, wherein: 
at least a part of the photoelectric conversion unit protrudes to the light entering side beyond the light shielding unit.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 2 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit. 
Regarding claim 6, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 5, wherein: 
the light shielding unit (25) has an opening (the region between light shield 25, see Fig. 21), and
the at least a part of the photoelectric conversion unit protrudes from the opening beyond the light shielding unit to the light entering side.
Note: see in light specification figure 3 of application does not shown protrude beyond the front part of the light shielding unit 450, only a lower part 452 of light shielding unit that it protrudes beyond. Since applicant's does not shown protrude beyond the whole shield unit, then prior art would meet it by protruding beyond some portion of the shield (see Fig. 21 of reference). Since the claim does not specify it protrudes beyond a portion of a front surface of the shield, it appears that the reference meets it by having a portion of the shield below the front surface of the light receiving unit.  

Regarding claim 11. Yanagita et al discloses all the limitations of the image sensor according to claim 1 above.
Yanagita et al further discloses further comprising: an accumulation unit (FIG 6, item 30) that accumulates the electric charge generated by the photoelectric conversion unit (FIG. 6, item 40) ([0037], i.e. by setting the potential between the photodiode and floating diffusion to be higher than the potential between the adjacent photodiode and floating diffusion at the time of charge accumulation, the overflowing electron can be transferred to a temporary floating diffusion); and -3-Application No. 15/764,419 
a transfer unit (FIG. 6, item Tr1) that transfers the electric charge generated by the photoelectric conversion unit to the accumulation unit (FIG. 21, item 30), wherein the photoelectric conversion unit (FIG. 21, item 40), the transfer unit (FIG. 21, item Tr1), and the accumulation unit (FIG. 21, item 30) are provided along a direction of an optical axis of the microlens (FIG. 21, item 28).

Regarding claim 13, Yanagita’s Fig. 21 (related to disclosure) discloses an image-capturing device comprising: 
an image sensor (A solid-state imaging device 70, [0173]) according to claim 1; and 
a generation unit (column signal processing circuit 5, see Fig. 21 (disclosure by figure 1), [0050-0051]) that generates image data based on a signal outputted from the image sensor ([0053-0055]). 

Regarding claim 20, Yanagita’s Fig. 21 (related to disclosure) discloses the image sensor according to claim 11, wherein: 
in the direction of the optical axis of the microlens (28, [0176]), one the part (P conductive type semiconductor regions 24, [0059]) of the photoelectric conversion unit (40, [0059]) and the other part (P conductive type semiconductor regions 23, [0059]) of the photoelectric conversion unit (40, [0059]) is provided on side of the light shielding unit (25/71).

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Regarding 102 rejection.  Applicant argues: 
The Office Action rejects claims 1, 2, 4-6, 10 and 13 under 35 USC §102(a)(1) over US 2014/0054662 to Yanagita; rejects claims 7-9 under 35 USC § 103 over Yanagita in view of US 2015/0035100 to Tanida; and rejects claims 11, 12, 19 and 20 under 35 USC §103 over Yanagita in view of US 2015/0228693 to Toda. These rejections are respectfully traversed. 
Independent claim 1 has been amended, as outlined above, to recite additional features. Amended claim 1 replaces "light receiving unit" with "photoelectric conversion unit." It is believe that the added feature of "photoelectric conversion unit," together with the other features recited in claim 1, renders amended claim 1 patentable over Yanagita. 
Claims 2, 4-13 and 17-20 are also patentable at least in view of the patentability of claim 1, from which they depend, as well as for additional features they recite. Accordingly, withdrawal of the claim rejections is respectfully requested. 

Applicant is arguing that the “photoelectric conversion unit” of claim 1 overcomes the Yanagati et al reference.
It is unclear to the examiner as to how the “photoelectric conversion unit” of claim 1 would overcome the “photoelectric converter” of Yanagati et al since they both of have the same function.
Furthermore, Yanagati et al discloses all of applicant’s claims as cited in the rejections above.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takayuki et al (U.S. 2015/0221692) discloses an image capturing device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/S.E.B./           Examiner, Art Unit 2815